In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Kings County (Schmidt, J.), dated July 22, 2004, which denied its motion for leave to enter a deficiency judgment against the defendant Gabriel Williams.
Ordered that the order is affirmed, with costs.
Under the circumstances, the Supreme Court providently exercised its discretion in denying the plaintiff’s motion for leave to enter a deficiency judgment against the defendant Gabriel Williams (see RPAPL 1371 [2], [3]; Arbor Natl. Commercial Mtge. v Carmans Plaza, 305 AD2d 622 [2003]; Marine Midland Bank, N. A. v Charmant Travel Lodge, 111 AD2d 908 [1985]; Mortgagee Affiliates Corp. v Jerder Realty Servs., 62 AD2d 591 [1978], affd 47 NY2d 796 [1979]; Band Realty Co. v North Brewster, Inc., 59 AD2d 770 [1977]).
The plaintiff’s remaining contentions are without merit. Schmidt, J.P., Santucci, Luciano and Covello, JJ., concur.